Title: From George Washington to Bartholomew von Heer, 1 June 1781
From: Washington, George
To: Heer, Bartholomew von


                        
                            Sir
                            Head Quarters New Windsor June 1st 1781
                        
                        I have been favored with your Letter of the 25 Inst. together with the several Enclosures, by your Dragoon
                            the day before yesterday— prior business prevented my dispatching him, untill this time.
                        It gives me great pleasure to find by the Papers transmitted in your Letter, that no part of the
                            embarrassment and distresses of your Troop is owing to want of attention or care in you— but on the contrary that you have
                            made use of every proper application & exertion to put your Corps, on a respectable footing for taking the field
                            with reputation to themselves, and a prospect of advantage to the Public. We have only to lament, that the circumstances
                            have been such, as to prevent your efforts from being attended with the desired success.
                        I must confess, I can see no reason why the men of your Troop, if they are considered and credited as part of
                            the Quota of Pennsylvania, should not be entitled to the same pay, depreciation of pay, and all other emoluments, which
                            have been granted to the other Troops raised in that State. As it is certainly reasonable, and highly expedient, I cannot
                            but hope the State, or Congress, upon farther representation, will take up the matter again, and do something effectual to
                            relieve the present wants of the Corps, as well as make a more permanent provision for the Officers & men of it.
                        With respect to remounting your dismounted Dragoons, with tolerably good Horses, I fear there will be almost
                            insuperable obstacles in the way. It is true the Quarter Master General has been ordered long since to purchase Horses to
                            mount the several Corps of Cavalry, but the misfortune is, money has been and still is wanting. All that can be done at
                            present is to direct him to supply the best Horses in his possession, for this service, untill better can be obtained for
                            you, which I sincerely wish may be soon effected, as I consider your Troop of essential utility to the Army— having had
                            ample experience of their fidelity and promptness in executing their duty on every occasion.
                        I will rely upon your zeal & activity to do, every thing that can be done, to put your Corps
                            immediately in as good Order as possible for taking the field, the moment you shall receive Orders to March. I am Sir Your
                            Most Obedient Servt 
                        
                            Go: Washington

                        
                    